Detailed Action
	This action is responsive to an original application filed on 8/30/2020 with acknowledgement that this application claims a priority date of 8/30/2019 to foreign application CN201910813887.9. 
	Claims 1-10 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on February 11, 2022 is acknowledged.  Two pages of amended claims were received on 2/11/2022.  Claims 1 and 5 have been amended.  Claim 1 is now objected to as noted below.  Claim 5 has been amended such that it is no longer rejected under 35 U.S.C. 112(b).   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 was filed after the mailing date of the non-final rejection mailed on 12/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1 Lines 11-12, “wherein and the cup housing is provided with a hollow portion” should be revised to “wherein the cup housing is provided with a hollow portion” to ensure proper grammar.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0263600 A1 to Luczak (“Luczak”) in view of US Patent 5,862,989 to Cirillo (“Cirillo”).
As to Claim 1, Luczak discloses a spray gun (Fig. 1 #10 “spray gun), comprising: 
a cup (Fig. 1 #34 “cup” and #36 “collapsible liner”), including a cup housing (Fig. 1 #34 “cup”) and a flexible cup body (Fig. 1 #36 “collapsible liner”) that is provided in the cup housing (See Fig. 2); 
a spray nozzle (Fig. 1 #16 “spray tip assembly”); and 
a pump (See Annotated Fig. 1-Main and Annotated 4A-Main, the pump comprises #14, #18, #20, #22, and #38), and having a spray chamber in communication with the cup (Per Paragraph 0012 it is understood that #18 contains a chamber that is in communication with the cup and the spray nozzle) and a venting structure (Fig. 1 #38 “lid”, which includes #40 “manual check valve” and #50 “closure”) communicating the cup with an outer environment (See Annotated Fig. 4A-Main) wherein the venting structure comprises an air outlet passage (See Annotated Fig. 2) in communication with the cup and a venting passage in communication with the outer environment (See Annotated Fig. 2), and the air outlet passage and the venting passage are formed within the pump (See Annotated Fig. 1-Main and Annotated Fig. 4A-Main);
wherein the cup housing is provided with a hollow portion (See Annotated Fig. 2), such that the flexible cup body is manually squeezable to expel air inside the flexible cup body out via the venting structure (Paragraph 0013).
Regarding Claim 1, Luczak as applied above does not disclose the spray gun comprising a casing that the pump is provided in (See Annotated Fig. 1-Main, casing #14 is considered part of the pump).
However, Cirillo discloses a spray gun (See Fig. 1, the spray gun comprises #5 and cover #13) comprising a spray nozzle (Fig. 1 #6 “tip”) and a casing (Fig. 1 #13 “cover”) that covers a majority of the spray gun but does not cover the spray nozzle (See Fig. 1 and Col. 2 Lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Luczak as applied above to include the casing of Cirillo that covers a majority of the spray gun but does not cover the spray nozzle, as doing so would yield the predictable result of preventing overspray from getting on parts of the spray gun and getting on user of the spray gun during use of the spray gun (See Col. 2 Lines 10-15).  Making such a modification would result in the spray gun comprising a casing that the pump is provided in.
As to Claim 2, in reference to the spray gun of Luczak in view of Cirillo as applied to Claim 1 above, Luczak further discloses wherein the venting passage includes a venting port (See Annotated Fig. 2), and the venting structure further comprises a closure cap (Fig. 3A #58 “top portion”) for covering and uncovering the venting port (Paragraph 0013).
As to Claim 3, in reference to the spray gun of Luczak in view of Cirillo as applied to Claim 2 above, Luczak further discloses wherein a mounting base (Fig. 3A #68) is provided in the venting port (See Annotated Fig. 2) and is formed with a connection hole (See Annotated Fig. 3A), and a sealing column (Fig. 3A #64 “annular portion”) inserted into the connection hole is provided on the closure cap (See Annotated Fig. 2 and Annotated Fig. 3A).
As to Claim 4, in reference to the spray gun of Luczak in view of Cirillo as applied to Claim 3 above, Luczak further discloses wherein the closure cap is hinged to one side of the venting port (See Annotated Fig. 3A and Paragraph 0017).
As to Claim 5, in reference to the spray gun of Luczak in view of Cirillo as applied to Claim 2 above, Luczak further discloses wherein the air outlet passage is longitudinally disposed (See Annotated Fig. 2) and the venting passage is transversely arranged relative to the air outlet passage (See Annotated Fig. 2, the air outlet passage is longitudinally disposed, and the venting passage is transversely arranged relative to the air outlet passage).
As to Claim 6, in reference to the spray gun of Luczak in view of Cirillo as applied to Claim 2 above, Luczak further discloses wherein a relief valve port (See Annotated Fig. 4A-Main) in communication with the spray chamber is provided on the pump (See Annotated Fig. 4A-Main), the air outlet passage is arranged to communicate with the relief valve port (See Annotated Fig. 2 and Annotated Fig. 4A-Main, the air outlet passage communicates with the relief valve port via #74), and a relief valve assembly (Fig. 1 #22 “priming valve”) is disposed at the relief valve port (See Fig. 1, Annotated Fig. 2, and Annotated Fig. 4A-Main).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luczak in view of Cirillo and US Patent 7,374,111 to Joseph et al. (“Joseph”).
As to Claim 7, in reference to the spray gun of Luczak in view of Cirillo as applied to Claim 1 above, Luczak further discloses wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 4A-Main); a charging plug extending into the cup is connected at the charging port (See Annotated Fig. 4A-Main), and a feature is connected at a lower end of the charging plug (See Annotated Fig. 4A-Main).
Regarding Claim 7, Luczak does not specifically disclose wherein the charging plug is a charging screw-plug and wherein the feature that is connected at a lower end of the charging screw-plug is a filter mesh assembly.
However, Joseph discloses a spray gun (Fig. 5 #1 “spray gun”) comprising: 
a casing (Fig. 5 #2 “body”);
a cup (Fig. 5 #11 “paint pot”); including a cup housing (Fig. 8 #12 “container”) and a flexible cup body (Fig. 8 #13 “liner”) that is provided in the cup housing (See Fig. 8); 
a spray nozzle (Fig. 1 #4 “spray nozzle”); and 
a pump, provided in the casing (Per Col. 4 Line 53 – Col. 5 Line 3 it is understood that a pumping mechanism associated with the trigger #5 is in the body #2), and having a spray chamber in communication with the cup, 
wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 5); a charging screw-plug (See Fig. 4, the charging screw-plugin consists of #15 and #21) is connected at the charging port (See Annotated Fig. 5), and a filter mesh assembly connected at a lower end of the charging screw-plug (See Annotated Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Luczak to have the charging plug be a charging screw-plug and the feature be a filter mesh assembly, as taught by Joseph, for the purpose of having a standard connection on the spray gun (Col 5 Lines 41-49) and preventing unwanted materials from being sprayed from the spray gun (Col. 5 Lines 6-9). 
As to Claim 8, in reference to the spray gun of Luczak in view of Cirillo and Joseph as applied to Claim 7 above, Joseph further discloses wherein the filter mesh assembly includes a filter cover (See Annotated Fig. 8) and a filter disc (Fig. 8 #19 “filter mesh), the filter cover is provided with a filter port (Fig. 4 #16 “aperture”), and the filter disc is disposed in the filter port (See Annotated Fig. 8, Col. 5 Lines 35-37).
As to Claim 9, in reference to the spray gun of Luczak in view of Cirillo and Joseph as applied to Claim 8 above, Luczak further discloses wherein a surrounding barrier surrounding the filter disc is provided on the filter cover (See Annotated Fig. 4A-Main) to prevent the flexible cup body that is squeezed from attaching to the filter disc (Paragraph 0026).
As to Claim 10, in reference to the spray gun of Luczak in view of Cirillo and Joseph as applied to Claim 9 above, Luczak further discloses wherein the surrounding barrier is provided with a plurality of notches (See Annotated Fig. 4A-Main) so as to partition the surrounding barrier into a plurality of stop blocks (Fig. 4A #76 “extensions”, Paragraph 0026).

Alternatively, Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luczak.
As to Claim 1, Luczak discloses a spray gun (Fig. 1 #10 “spray gun), comprising: 
a casing (Fig. 1 #14 “housing”); 
a cup (Fig. 1 #34 “cup” and #36 “collapsible liner”), including a cup housing (Fig. 1 #34 “cup”) and a flexible cup body (Fig. 1 #36 “collapsible liner”) that is provided in the cup housing (See Fig. 2); 
a spray nozzle (Fig. 1 #16 “spray tip assembly”); and 
a pump (Fig. 1 #18 “pumping mechanism”, See Annotated Fig. 4A-Alt), provided in the casing (Paragraph 0012), and having a spray chamber in communication with the cup (Per Paragraph 0012 it is understood that the pump contains a chamber that is in communication with the cup and the spray nozzle),
a venting structure (Fig. 1 #38 “lid”, which includes #40 “manual check valve” and #50 “closure”) communicating the cup with an outer environment (See Annotated Fig. 4A-Alt) wherein the venting structure comprises an air outlet passage (See Annotated Fig. 2) in communication with the cup and a venting passage in communication with the outer environment (See Annotated Fig. 2);
wherein the cup housing is provided with a hollow portion (See Annotated Fig. 2), such that the flexible cup body is manually squeezable to expel air inside the flexible cup body out via the venting structure (Paragraph 0013).
Regarding Claim 1, Luczak as applied above does not disclose wherein the pump has the venting structure, and wherein the air outlet passage and the venting passage are formed within the pump.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pump with the venting structure, such that the air outlet passage and the venting passage are formed within the pump, since the particular placement of the venting structure would be a matter of obvious design choice and shifting the position of the venting structure such that it is located on the pump while remaining upstream of the relief valve port (See Annotated Fig. 4A-Alt) would not have affected overall operation of the spray gun.  See MPEP 2144.04.VI.C. 
As to Claim 2, in reference to the spray gun of Luczak as applied to Claim 1 above, Luczak further discloses wherein the venting passage includes a venting port (See Annotated Fig. 2), and the venting structure further comprises a closure cap (Fig. 3A #58 “top portion”) for covering and uncovering the venting port (Paragraph 0013).
As to Claim 3, in reference to the spray gun of Luczak as applied to Claim 2 above, Luczak further discloses wherein a mounting base (Fig. 3A #68) is provided in the venting port (See Annotated Fig. 2) and is formed with a connection hole (See Annotated Fig. 3A), and a sealing column (Fig. 3A #64 “annular portion”) inserted into the connection hole is provided on the closure cap (See Annotated Fig. 2 and Annotated Fig. 3A).
As to Claim 4, in reference to the spray gun of Luczak as applied to Claim 3 above, Luczak further discloses wherein the closure cap is hinged to one side of the venting port (See Annotated Fig. 3A and Paragraph 0017).
As to Claim 5, in reference to the spray gun of Luczak as applied to Claim 2 above, Luczak further discloses wherein the air outlet passage is longitudinally disposed (See Annotated Fig. 2) and the venting passage is transversely arranged relative to the air outlet passage (See Annotated Fig. 2, the air outlet passage is longitudinally disposed, and the venting passage is transversely arranged relative to the air outlet passage).
As to Claim 6, in reference to the spray gun of Luczak as applied to Claim 2 above, Luczak further discloses wherein a relief valve port (See Annotated Fig. 4A-Alt) in communication with the spray chamber is provided on the pump (See Annotated Fig. 4A-Alt), the air outlet passage is arranged to communicate with the relief valve port (See Annotated Fig. 2 and Annotated Fig. 4A-Alt, the air outlet passage communicates with the relief valve port via #74), and a relief valve assembly (Fig. 1 #22 “priming valve”) is disposed at the relief valve port (See Fig. 1, Annotated Fig. 2, and Annotated Fig. 4A-Alt).

Alternatively, Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luczak in view of Joseph.
As to Claim 7, in reference to the spray gun of Luczak as applied to Claim 1 above, Luczak further discloses wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 4A-Alt); a charging plug extending into the cup is connected at the charging port (See Annotated Fig. 4A-Alt), and a feature is connected at a lower end of the charging plug (See Annotated Fig. 4A-Alt).
Regarding Claim 7, Luczak does not specifically disclose wherein the charging plug is a charging screw-plug and wherein the feature that is connected at a lower end of the charging screw-plug is a filter mesh assembly.
However, Joseph discloses a spray gun (Fig. 5 #1 “spray gun”) comprising: 
a casing (Fig. 5 #2 “body”);
a cup (Fig. 5 #11 “paint pot”); including a cup housing (Fig. 8 #12 “container”) and a flexible cup body (Fig. 8 #13 “liner”) that is provided in the cup housing (See Fig. 8); 
a spray nozzle (Fig. 1 #4 “spray nozzle”); and 
a pump, provided in the casing (Per Col. 4 Line 53 – Col. 5 Line 3 it is understood that a pumping mechanism associated with the trigger #5 is in the body #2), and having a spray chamber in communication with the cup, 
wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 5); a charging screw-plug (See Fig. 4, the charging screw-plugin consists of #15 and #21) is connected at the charging port (See Annotated Fig. 5), and a filter mesh assembly connected at a lower end of the charging screw-plug (See Annotated Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Luczak to have the charging plug be a charging screw-plug and the feature be a filter mesh assembly, as taught by Joseph, for the purpose of having a standard connection on the spray gun (Col 5 Lines 41-49) and preventing unwanted materials from being sprayed from the spray gun (Col. 5 Lines 6-9). 
As to Claim 8, in reference to the spray gun of Luczak modified by Joseph as applied to Claim 7 above, Joseph further discloses wherein the filter mesh assembly includes a filter cover (See Annotated Fig. 8) and a filter disc (Fig. 8 #19 “filter mesh), the filter cover is provided with a filter port (Fig. 4 #16 “aperture”), and the filter disc is disposed in the filter port (See Annotated Fig. 8, Col. 5 Lines 35-37).
As to Claim 9, in reference to the spray gun of Luczak modified by Joseph as applied to Claim 8 above, Luczak further discloses wherein a surrounding barrier surrounding the filter disc is provided on the filter cover (See Annotated Fig. 4A-Alt) to prevent the flexible cup body that is squeezed from attaching to the filter disc (Paragraph 0026).
As to Claim 10, in reference to the spray gun of Luczak modified by Joseph as applied to Claim 9 above, Luczak further discloses wherein the surrounding barrier is provided with a plurality of notches (See Annotated Fig. 4A-Alt) so as to partition the surrounding barrier into a plurality of stop blocks (Fig. 4A #76 “extensions”, Paragraph 0026).

    PNG
    media_image1.png
    835
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    790
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    616
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    707
    672
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    707
    672
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    687
    524
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    821
    611
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB 2020/0030833 A1 to Upper et al. (“Upper”) discloses a spray gun comprising a casing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 2, 2022